Name: Commission Regulation (EC) NoÃ 322/2005 of 25 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 26.2.2005 EN Official Journal of the European Union L 53/1 COMMISSION REGULATION (EC) No 322/2005 of 25 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 25 February 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 121,9 204 66,1 212 151,1 624 193,8 999 133,2 0707 00 05 052 173,6 068 152,0 204 115,9 220 230,6 999 168,0 0709 10 00 220 36,6 999 36,6 0709 90 70 052 190,8 204 176,4 999 183,6 0805 10 20 052 56,3 204 46,4 212 50,5 220 39,2 624 67,5 999 52,0 0805 20 10 204 87,1 624 84,0 999 85,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 59,6 204 97,6 400 84,9 464 56,0 624 87,7 662 49,9 999 72,6 0805 50 10 052 56,5 999 56,5 0808 10 80 400 107,9 404 96,3 508 80,2 512 95,5 524 56,8 528 76,5 720 51,1 999 80,6 0808 20 50 388 79,3 400 95,6 512 58,7 528 69,1 999 75,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.